      Case 20-20210       Doc 13       Filed 01/28/20    Entered 01/28/20 08:29:52      Desc      Page 1
                                                        of 2




  Lon A. Jenkins (4060)
  Tami Gadd (12517)
  MaryAnn Bride (13146)
  Katherine T. Kang (14457)
  OFFICE OF THE CHAPTER 13 TRUSTEE
  405 South Main Street, Suite 600
  Salt Lake City, Utah 84111
  Telephone: (801) 596-2884
  Facsimile: (801) 596-2898
  Email: utahtrusteemail@ch13ut.org


                              UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

  IN RE:                                                 CASE NO: 20-20210
  AMBERLEE MARIE JACKSON
  KYLE BLAINE JACKSON                                    Chapter 13

                        Debtors                          Hon. KEVIN R. ANDERSON


                                       TRUSTEE'S MOTION TO DISMISS

         The Standing Chapter 13 Trustee in this case, recommends that the above referenced case be
  dismissed for the Debtors' failure to comply with the following statutory requirements, Federal Rule of
  Bankruptcy Procedure, and/or Local Rules:




         1. The Debtors failed to timely file the Creditor Matrix disclosing the name, address and zip code of
  each party-in-interest as required by 521(a)(1)(A) and Local Rule 1007-1. Consequently, creditors did not
  receive notice of the 341 meeting.

                THEREFORE, based on the foregoing, the Trustee moves the Court for the entry of an Order

dismissing this case under 11 U.S.C. § 1307. If an objection is not filed by February 21, 2020 and served upon
        Case 20-20210           Doc 13   Filed 01/28/20     Entered 01/28/20 08:29:52            Desc      Page 2
                                                           of 2




the Trustee, the clerk must enter an order dismissing the case. Unless the Court orders otherwise, any

objection to the Trustee’s Motion to Dismiss will be heard at the confirmation hearing. No additional notice is

required for such hearing.
Dated: 1/28/2020                                                    LAJ /S/
                                                                    LON A. JENKINS
                                                                    CHAPTER 13 TRUSTEE


                                           CERTIFICATE OF MAILING

       The undersigned hereby certifies that true and correct copy of the foregoing Trustee's Motion to Dismiss
   was served upon all persons entitled to receive notice in this case via ECF Notification or by U.S. Mail to the
   following parties on January 28, 2020:

     AMBERLEE MARIE JACKSON & KYLE BLAINE JACKSON, 555 NORTH 75 WEST, SPRINGVILLE, UT 84663



     DAVID L. FISHER, ECF Notification

                                                          /s/ Chelsea Anderson




  Trustee's Motion to Dismiss
  Case No. 20-20210
  Page Number 2
